Citation Nr: 1000680	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to 
August 1986 and from November 2003 to May 2005.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran has 
a bilateral hearing loss disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in October and November 2005 
letters.  These letters informed the Veteran of the types of 
evidence not of record needed to substantiate his claims and 
the division of responsibility between the Veteran and VA for 
obtaining the required evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In October 
2007, the RO sent the Veteran a letter that informed how the 
disability ratings and effective dates are assigned.  This 
claim has not been readjudicated since the issuance of that 
notice.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (holding that a timing error in the issuance of VCAA 
notice can be cured by a subsequent content-complying notice 
and readjudication of the claim).  Despite the inadequate 
notice provided to the Veteran on these latter two elements, 
however, the Board finds no prejudice to the Appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  If an organic disease of the nervous 
system, including a disability manifested by sensorineural 
hearing loss, is manifested to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Analysis

The Veteran underwent a VA audiological examination in 
conjunction with this claim in February 2007.  At that time, 
pure tone threshold levels were:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
5
5
LEFT
10
20
5
15
35

Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  The VA audiological examiner 
addressed the functional effect of the Veteran's hearing loss 
by noting that he experienced the greatest degree of 
difficulty when watching television or speaking to someone 
who is not looking at him.  See Martinak v. Nicholson, 21 
Vet. App. 447, 454-55 (2007).  The Board notes that the 
threshold for normal hearing is from 0 to 20 decibels, with 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).   Although the 
Veteran's service treatment records note some high frequency 
hearing loss at 6000 Hertz, this frequency is not for 
consideration in determining whether there is a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  No other 
competent medical evidence in the record indicates a hearing 
loss disability in accordance with 38 C.F.R. § 3.385.  The 
Board acknowledges the Veteran's subjective complaints of 
hearing loss, but the medical evidence of record rebuts this 
lay evidence with regard to the requirements for a hearing 
loss disability under 38 C.F.R. § 3.385.  Thus, the Veteran 
is found to have a clinically normal hearing for VA rating 
purposes and not to have a current bilateral hearing loss 
disability.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of current disability and 
the claim fails on that basis.
	
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


